Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Adam J. Fromm on 04/28/21.

The application has been amended as follows: 

In claim 1, line 6 after “BTEX” insert --(i.e. benzene, toluene, ethylbenzene, and xylene)--. 

In claim 1, line 7 after “BTEX” insert --(i.e. benzene, toluene, ethylbenzene, and xylene)--. 

In claim 1, line 7 after “BTEX” insert --(i.e. benzene, toluene, ethylbenzene, and xylene)--. 

The following is an examiner’s statement of reasons for allowance: 
The above examiner’s amendment was made to clarify what “BTEX” stands for which is (i.e. benzene, toluene, ethylbenzene, and xylene), as set forth in paragraph [0041] of applicant’s specification.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1761